Kelly v New York City Tr. Auth. (2018 NY Slip Op 03948)





Kelly v New York City Tr. Auth.


2018 NY Slip Op 03948


Decided on June 5, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 5, 2018

Friedman, J.P., Sweeny, Gische, Mazzarelli, Gesmer, JJ.


6783N 402887/08

[*1] Katherine Kelly, Plaintiff-Respondent,
vNew York City Transit Authority, Defendant-Appellant.


Lawrence Heisler, Brooklyn (Timothy J. O'Shaughnessy of counsel), for appellant.
Law Office of Feder & Rodney, PLLC, New York (Michael T. Altman of counsel), for respondent.

Order, Supreme Court, New York County (Lynn R. Kotler, J.), entered April 25, 2017, which denied defendant's motion to enforce a stipulation to preclude plaintiff from offering any evidence at trial in the event of failure to provide certain post-note of issue discovery, unanimously affirmed, without costs.
Defendant's motion was properly denied because it related to discovery, and defendant failed to submit an affirmation demonstrating its good faith effort to resolve the issues raised in the motion or that there was "good cause why no such conferral . . . was held" (Uniform Rules for Trial Cts [22 NYCRR] § 202.7[a][2], [c]; see Perez De Sanchez v Trevz Trucking LLC, 124 AD3d 527 [1st Dept 2015]; Molyneaux v City of New York, 64 AD3d 406 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 5, 2018
CLERK